Atkinson, Presiding Justice.
Giving a reasonable construction to the present resolution, designating certain roads that were to be paved, the language, “any changes shall 'be made only upon the written recommendation of a majority of the members of the. local sector committee concerned,” did not require the paving of the road in question exactly as if was, but on the contrary, allowed the Board of County Commissioners a discretion in eliminating dangerous curves. Compare Murph v. Macon County, 167 Ga. 859 (146 S. E. 845). A different ruling is not required by the decision in Marks v. Richmond County, 165 Ga. 316 (140 S. E. 880), where the relocation complained of amounted to the establishment of a new road and to a virtual abandonment of the old road. Accordingly, under the pleadings and evidence, the trial court did not err in refusing an injunction.

Judgment affirmed.


All the Justices concur.

R. F. Duncan and W. L, Nix, for plaintiff.
A. G. Liles and H. Rhodes Jordan, for-defendants.